DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 10/28/2020. 

Claims 1-20 are currently pending.  Claims 1, 8, and 17 have been amended. Claims 1, 8, and 17 are independent Claims. 


Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.


Claim Rejections - 35 USC § 103

3.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


a.	Claims 1-3, 8-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 7716225) in view of Bommireddipalli et al. (US 20150096041).

As to Claim 1:
Dean teaches a method (Col. 1, lines 26-34) comprising: 

generating, using natural language analysis of content at URLs accessed by a user, content metadata (the web browser or browser assistant may record data concerning the language of the user … record data concerning interests of the user, which may be determined, for example, from the favorites or bookmark list of the user, topics associated with documents accessed by the user … the various document links; Col. 6, lines 3-49); and 

(generating a model based on user behavior data associated with a group of documents … assigning weights to links based on the model, where the links may include references from first documents to second documents in a set of documents; Col. 1, lines 26-50), the class model representing a probability that content referenced by a URL will prompt the user to access second content at a second URL after accessing the content referenced by the URL (surfer model that indicates that when a surfer accesses a document with a set of links, the surfer will follow some of the links with higher probability than others … model generating unit 410 may generate a rule that indicates that when a topical cluster associated with the source document is related to a topical cluster associated with the target document, the link has a higher probability of being selected than when the topical cluster associated with the source document is unrelated to the topical cluster associated with the target document; Col.3, lines 10-19 and Col. 7, line 45- Col. 8, line 3), wherein the class data model is specific to the user (model generating unit 410 may analyze the user behavior data; Col. 6, lines 33-49). 

Dean, however, does not explicitly teach the following additional limitations:

Bommireddipalli teaches forecasting, using the class model to analyze content referenced by a received URL, a probability that the content referenced by the received URL will prompt the user to access third content at a third URL after accessing the content referenced by the received URL(URL hyperlink ranking process 118 can prompt the user to select whether or not website selection process … if the ratio of strong indicator keywords to weak indicator keywords of a URL hyperlink is great (e.g., over 90%), the URL hyperlink may be weighted heavier due to the potential importance of the content provided by the URL hyperlink … a URL hyperlink identified both in the past and recently, can be weighted to indicate an even higher likelihood that the URL hyperlink has been providing potential pirated media content for an extended period of time; paragraphs 0073-0076), the received URL received in a message to the user, the message received via email, a message application, or a social media platform (social networking websites … users may discuss pirated media content and provide URL hyperlinks to such content; paragraph 0019).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dean with Bommireddipalli because it would have provided the enhanced capability for monitoring the sharing of particular media content.

As to Claim 2:
Bommireddipalli teaches  activity information associated with the set of URLs accessed by the user comprises the time of day at which the user accessed each URL in the set of URLs (paragraphs 0042, 0043, and 0049).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dean with Bommireddipalli because it 

As to Claim 3:
Bommireddipalli teaches activity information associated with the set of URLs accessed by the user comprises the sequence in which the user accessed each URL in the set of URLs (paragraphs 0043- 0046).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dean with Bommireddipalli because it would have provided the enhanced capability for monitoring the sharing of particular media content.

As to Claim 8:
Refer to the discussion of Claim 1 above for rejection. Claim 8 is the same as Claim 1, except Claim 8 is a computer-storage media Claim and Claim 1 is a method Claim.

As to Claims 9 and 10:
Refer to the discussion of Claims 2 and 3 above, respectively, for rejections. 

As to Claim 15:
Dean teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred (Col. 3, line 65-Col. 4, line 30 and Fig.2).

As to Claim 16:
Dean teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Col. 3, line 65-Col. 4, line 30 and Fig.2).

As to Claim 17:
Refer to the discussion of Claim 1 above for rejection. Claim 17 is the same as Claim 1, except Claim 17 is a system Claim and Claim 1 is a method Claim.

As  to Claims 18 and 19:
Refer to the discussion of Claims 2 and 3 above, respectively, for rejections.


b.	Claims 4-7, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al.  in view of Bommireddipalli et al. and further in view of  Carriero et al. (US 20140108901 A1).


As to Claim 4:
The combination of Dean and Bommireddipalli  does not teach, Carriero teaches accessing, responsive to determining that the probability is above a threshold probability, content referenced by a substitute URL in place of the received URL (paragraphs 0066- 0074).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Carriero with Dean as modified by Bommireddipalli because it would have provided the enhanced capability for updating, by the data processing system, the selected bookmark based on the replacement reference to content.

As to Claim 5:
The combination of Dean and Bommireddipalli  does not teach, Carriero teaches providing, responsive to determining that the probability is above a threshold probability, a suggested substitute URL to the user in place of the received URL (paragraphs 0021, 0052, 0065, and 0066).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Carriero with Dean as modified by Bommireddipalli because it would have provided the enhanced capability for updating, by the data processing system, the selected bookmark based on the replacement reference to content.
As to Claim 6:
The combination of Dean and Bommireddipalli  teaches updating, based on content and user activity information associated with the URL accessed by the user subsequent to the received URL, the class model (paragraphs 0043- 0049).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Carriero with Dean as modified by Bommireddipalli because it would have provided the enhanced capability for updating, by the data processing system, the selected bookmark based on the replacement reference to content.

As to Claim 7:
The combination of Dean and Bommireddipalli  teaches reporting, based on content and user activity information associated with the URL accessed by the user subsequent to the received URL, statistics associated with online activity of the user (paragraphs 0034- 0037).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Carriero with Dean as modified by Bommireddipalli because it would have provided the enhanced capability for updating, by the data processing system, the selected bookmark based on the replacement reference to content.

As to Claims 11-14:
Refer to the discussion of Claims 4-7 above, respectively, for rejections.

As to Claim 20:
Refer to the discussion of Claim 4 above for rejection.


Response to Arguments


4. 	Applicants’ arguments filed 10/28/2020 have been fully considered but are moot in view of the new ground(s) rejection.

Conclusion


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information


6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM - 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176